Harvey, J.
(concurring in part, dissenting in part): I concur in affirming the trial court’s ruling which sustained the several demurrers to plaintiff’s petition, but would do so for these reasons: Upon facts alleged which would authorize the filing of a complaint in forcible detainer plaintiff seeks to state a cause of action in ejectment, a suit to enjoin the enforcement of the Emergency Price Control Act of 1942. (56 Stat. 23, 50 U. S. ,C. A. appendix, sec. 901 et seq.), and an action to quiet title on behalf of himself and fifty-eight other people. A petition so confused in theory states no cause of action. It is not essential that much more be said in disposing of this appeal.
If the Emergency Price Control Act of 1942 and the administra- ■ tor’s regulations under it are deemed to be before the court for their validity to be determined, which in my judgment they are not, I wish to express my views as they pertain to this action and also as they pertain to Morrison v. Hutchins and Bell v. Dennis, both of which are this day decided, as follows: That an act of congress takes precedence over our state laws; that the war powers of congress are as extensive as their need exists, of which congress is the judge, and that the Emergency Price Control Act of 1942 was enacted by congress in the exercise of such powers, and therefore that the statute is valid. There is some conflict in the holding of the fedeial district court respecting the validity of that portion of the Act which attempts to authorize 'the administrator to make maximum rent regulations. Compare Henderson v. Kimmel, 47 F. Supp. 635, with Payne v. Griffin, 51 F. Supp. 588 (now pending in the court of appeals), and Brown v. Willingham, 51 F. Supp. 597 (now pending in the Supreme Court with Bowles substituted as plaintiff). But with that conflict I am not concerned.
*120It is my view that the administrator has authority to make regulations of the character which the statute authorizes him to make. It seems clear to me that the administrator has no authority to go beyond the powers given him by the statute and to make regulations with respect to additional matters not contemplated by the framers of the Act, and indeed excluded by the provisions of the Act. I refer to the regulations of the administrator respecting actions for possession of real property under local law, and particularly to the one requiring consent of the administrator to maintain such an action.
The Emergency Price Control Act was introduced in the House of Representatives and referred to its committee on banking and currency, which held extensive hearings on the bill at various dates from August 7 to October 23, 1941. It passed the House November 28,1941. In the Senate it was referred to the committee on banking and currency, which conducted hearings on the bill from December 9 to December 17, 1941. In the meantime Pearl Harbor had happened and war had been declared with Germany, Italy and Japan, as a result of which the bill was amended and strengthened in.several particulars. It was passed by congress and approved January 30, 1942. The hearings conducted by the House committee are reported in two volumes, aggregating more than 3,000 pages. The hearings before the Senate committee are reported in one volume of 560 pages. The general purposes of the Act were to stabilize and hold in status quo, as nearly as possible, the prices of all essential commodities and wages for the more successful prosecution of the war and to avoid inflation, which would greatly increase the cost of the war and otherwise be economically detrimental. In this respect rent was treated as a commodity; that'is, the cost of rent — the price one would have to pay for housing accommodations. Substantially increased rents would increase the cost of living, would have a direct bearing upon wages and the cost of production, and in congested defense areas inflation of rent would seriously handicap the procuring of housing accommodations for workmen. The hearings covered the wide field of practically all salable commodities having to do with the war effort. Rents were mentioned relatively few times, and then with reference to the amount of rent. Aside from the amount of the rent the discussion touched upon but two points which can be said to have any bearing upon the relation of landlord and tenant or the right of the property owner to pursue any type of a possessory action with respect to his property. It was *121suggested in the discussion that some owners of property might seek to get rid of a tenant for the reason that the tenant sought to avail himself of the 'regulations of the administrator with respect to the amount of rent, and upon that point the statute reads:
“Sec. 4 (b). It shall be unlawful for any person to remove or attempt to remove from any defense-area housing accommodations the tenant or occupant thereof or to refuse to renew the lease or agreement for the use of such accommodations, because such tenant or occupant has taken, or proposed to take, action authorized or required by this act or any regulation, order, or requirement thereunder.”
One other suggestion was that some owners of property might, through some type of speculative or manipulative practices, attempt to evade the maximum rent regulation of the administrator. With respect to that the statute provides:
“See. 2 (d). Whenever in the judgment of the Administrator such action'is necessary or proper in order to effectuate the purposes of this act, he may, by regulation or order, regulate or prohibit . . . speculative or manipulative practices or renting or leasing practices '(including practices relating to recovery of the possession) in connection with any defense-area housing accommodations, which in his judgment are equivalent to or are likely to result in price or rent increases, as the case may be, inconsistent with the purposes of this act.”
Aside from those two matters there is no provision in the Act authorizing the administrator to interfere with the ordinary business practices of owners of real property, nor the rights of such owners under local law. In fact, the statute specifically excludes such power. It reads:
“Sec. 2 (h). The powers granted in this section shall not be used or made to operate to compel changes in the business practices, cost practices or methods, or means or aids to distribution, established in any industry, except to prevent circumvention or evasion of any regulation, order, price schedule, or requirement under this act.”
The statute further provides (sec. 4 [d]):
“Nothing in this act shall be construed to require any person to sell any commodity or to offer any accommodations for rent.”
The question under what circumstances the owner of real property may bring an action for its possession seems to me to be decidedly distinct from the question of how much rent he should charge for the property if it is rented. The Judicial Council of this state, in its October, 1943, Bulletin, published data collected from many of the courts of the state, including city courts in cities of the state *122where they exist. This report shows that in those city courts 926-unlawful detainer actions were brought within the year ending June 30, 1943. These reports do not cover some defense areas of. the state where such actions would be brought in county or justice of the peace courts. ' I think it conservative to assume that as many as 1,200 such actions were brought in such areas within the year. These do not include actions for ejectment or proceedings for writ of assistance in equity cases brought in the district court. It seems inconceivable to me that the property owner in each of those cases should be required to get the consent of the administrator of the Emergency Price Control Act before he could bring such an action, or should be required to plead and prove that certain notices had been given to the administrator. In my judgment the Emergency Price Control Act did not authorize the administrator to make a requirement of that kind. As further evidence of that it may be noted that the “District of Columbia Emergency Rent Act,” 55 Stat. 788, enacted by the same congress and approved December 2, 1941, referred to on several occasions in the committee hearings of the Emergency Price Control Act, contained a provision (sec. 5 [b]) prohibiting an action or proceeding to recover possession of housing, accommodations so long as the tenant continues to pay rent unless one of four designated conditions existed. All of that was omitted from the Emergency Price Control Act of 1942, which act contains no limitation with respect to bringing possessory actions for real property.
The Emergency Price Control Act of 1942 contemplates that actions may be brought in the state or federal courts, in which the plaintiff or the defendant- may rely in whole or in part upon the provisions of the act, and with respect to such actions the administrator is authorized to intervene.
The administrator may collect data and information of various kinds and from various sources, may require landlords and others to keep books, and to make reports, but the Act gives him no authority to attempt to control every action in a state court designed for the possession of real property.
It may be suggested that the Emergency Price Control Act provides a remedy for any owner of real property who desires to bring a possessory action by first applying to the administrator for permission, and if the protest is refused to file a complaint with the emergency court, and if the ruling there is adverse to seek cer*123tiorari in the Supreme Court. That procedure is proper for the general rent designation of a defense area. We think it never was intended to apply to the ordinary possessory action in a state court. Since congress never authorized the administrator to make regulations pertaining to such actions, no suitable provision was made for its review. As a practical matter, the-time limit provided by the statute would bar the procedure in most cases. The time necessary to conduct the procedure would destroy the very purpose of these ordinary unlawful detention actions, which have always been more or less summary. Frequently the amount involved in them is small and would not warrant the expense of a procedure outlined by the Act. In short, it is a wholly inadequate remedy for the ordinary unlawful detainer action.
I therefore dissent from that part of the opinion holding that one who desires to bring an action .for the possession of real property can do so only under circumstances outlined by the administrator or must first get the consent of the administrator before bringing such an action. I also dissent from the holding that notice to the administrator of the action is a condition precedent which must be alleged and proved.
Smith, J., concurs in the views expressed by Mr. Justice Harvey.